COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-251-CV
 
LYDIA
ESTHER RODRIGUEZ                                                  APPELLANT
 
                                                   V.
 
VICTOR
MANUEL RODRIGUEZ                                                  APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s
Unopposed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 




DELIVERED:  July 10, 2008




[1]See Tex. R. App. P. 47.4.